DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to communication filed 01/06/2020. Claims 1-20 are amended and Claims 21, 22 are cancelled. Claims 1-20 are pending for examination.

Examiner’s Note
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103

3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
   
4.   Claim 1, 4-10, 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rashid (US 2017/0187886 A1) in view of Scheonberg (US 2018/0146059 A1).

Regarding claim 1, Rashid teaches a method for enhancing message communication between a first (eNB 40) and a second network node (PCEF 160) in a communication network (LTE network) ([0035), the method being executed at the first network node (eNB 40) and comprising:
	- receiving an input message (RAR Command) from the second network node (PCEF 160) wherein the input message (RAR Command) contains at least one parameter (AVP) ( [0058], Fig. 7A, In push-based reporting operations, PCEF 160 requests unlicensed spectrum usage reports from eNB 40 by sending a RAR command with one or more Report-Get AVPs, each of which identifies the monitoring/reporting configurations relevant to the reporting sought.);
	- identifying in the received input message (RAR Command) the presence of the at least one parameter (AVP) ( [0058], Fig. 7A, In push-based reporting operations, PCEF 160 requests unlicensed spectrum usage reports from eNB 40 by sending a RAR command with one or more Report-Get AVPs, each of which identifies the monitoring/reporting configurations relevant to the reporting sought.), 
	- sending a request message (request CCR) to the second network node (PCEF 160) for obtaining meta-data (unlicensed spectrum usage monitoring/reporting configuration) associated with the identified parameter (AVP) ( [0056], Fig. 6B, In pull-based monitoring and reporting configuration operations, eNB 40 solicits (requests) );
	- receiving a response message (answer CCA) containing said meta-data (unlicensed spectrum usage monitoring/reporting configuration) associated with the identified parameter (AVP) from the second network node (PCEF 160) ( [0056], Fig. 6B, The PCEF 160, in turn, replies with a Credit-Control-Answer (CCA) command with one or more Monitoring-Config-Add AVPs. Each AVP in the PCEF's response contains the unlicensed spectrum usage monitoring/reporting configuration for a UE 50.); and
	- updating the obtained meta-data (unlicensed spectrum usage monitoring/ reporting configuration) associated with the parameter (AVP) ( [0056], Fig. 6B; eNB 40 obtains unlicensed spectrum usage monitoring/reporting configuration with AVP, in the PCEF’s response; wherein [0067], the One or more Monitoring-Config-Add AVPs is used by the PCEF 160 in a CCA or RAR command to instruct the eNB 40 to update monitoring and reporting configurations; wherein [0129], eNB 40 updates the monitoring and reporting configuration, via the received AVP.).
	Rashid does not teach Unknown parameter and wherein the parameter is unknown to the first network node.
	However, in an analogous art, Scheonberg teaches Unknown (not available-not available considered as “unknown”, since the attribute/parameter is not available in the content store of ICN device. Also BRI.) parameter (attribute) (see [0045]) and wherein the parameter (attribute) is unknown (not available-not available considered as “unknown”, since the attribute/parameter is not available in the content store of ICN ) to the first network node (device of ICN) ( [0045], a node providing an indication a content store including a request for data or attributes not available at the content store (i.e. content store A of a device of ICN-Abstract; [0040]; Fig. 5). Hence the attribute is unknown/not available to the device of ICN.);
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Scheonberg and apply them on the teaching of Rashid to provide QoS attribute affects traffic prioritization to guarantee a certain level of performance in terms of latency, resolution of content provided, throughput, jitter, error rate, or the like (Scheonberg; [0049]). 

Regarding claim 4 and 13, Rashid further teaches wherein the parameter further comprising:
	- a parameter (AVP) identifier (key), which identifies the parameter(AVP) with a unique value ( [0058]; [0061]; AVP includes the monitoring key value, which is unique to each flow.) ; and
	- a parameter (AVP) data (monitoring/reporting configurations) ( [0058], AVPs, each of which identifies the monitoring/reporting configuration.).

Regarding claim 5 and 14, Rashid further teaches wherein identifying presence of at least one parameter(AVP) further comprising verifying that the parameter identifier (key value) of the parameter(AVP) contained in the received input message (RAR Command) ([0058], Fig. 7A, In push-based reporting operations, PCEF 160 requests unlicensed spectrum usage reports from eNB 40 by sending a RAR ) is not present in any data storage ([0094]) of the first network node (eNB 40)( [0058]; Since eNB 40 receives AVP with RAR command. It is obvious that the AVP is not present in the eNB’s storage before. ).

Regarding claim 6 and 15, Rashid further teaches wherein the sent request message (request CCR), further comprising:
	- the parameter(AVP) identifier (Key) of the identified parameter (AVP)([0056], Fig. 6B, eNB 40 sents a Credit-Control-Request (CCR) command with one or more Monitoring-Config-Query AVPs{ AVP includes the monitoring key value-[0061]} to the PCEF 160. ); and
	- a unique request message identifier(request CCR), for identifying the request message type (format) ([0056]; [0076]).
	Rashid does not teach Unknown parameter.
	However, in an analogous art, Scheonberg teaches Unknown (not available- not available considered as “unknown”, since the attribute/parameter is not available in the content store of ICN device. Also BRI) parameter (attribute) (see [0045]).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Scheonberg and apply them on the teaching of Rashid to provide QoS attribute affects traffic prioritization to guarantee a certain level of performance in terms of latency, resolution of content provided, throughput, jitter, error rate, or the like (Scheonberg; [0049]). 
Regarding claim 7 and 16, Rashid further teaches wherein the received response message (answer CCA), further comprising:
	- the parameter(AVP) identifier (Key) and the obtained meta-data (unlicensed spectrum usage monitoring/reporting configuration) associated with the identified parameter(AVP) contained in the request message (request CCR) ([0056])( [0056], Fig. 6B, The PCEF 160, in turn, replies with a Credit-Control-Answer (CCA) command with one or more Monitoring-Config-Add AVPs. Each AVP { AVP includes the monitoring key value-[0061]} in the PCEF's response contains the unlicensed spectrum usage monitoring/reporting configuration for a UE 50.); and
	-a unique response message identifier (answer CCA), for identifying the response message type (format)([0056]; [0078]).
Rashid does not teach Unknown parameter.
	However, in an analogous art, Scheonberg teaches Unknown (not available- not available considered as “unknown”, since the attribute/parameter is not available in the content store of ICN device. Also BRI) parameter (attribute)([0045]).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Scheonberg and apply them on the teaching of Rashid to provide QoS attribute affects traffic prioritization to guarantee a certain level of performance in terms of latency, resolution of content provided, throughput, jitter, error rate, or the like (Scheonberg; [0049]). 
Regarding claim 8 and 17, Rashid further teaches wherein updating the obtained meta-data associated with the parameter ([0056]; [0067]; [0129]) comprises:
	- identifying the response message identifier (answer CCA) ([0056]);
	- identifying the parameter (AVP) identifier (Key) and the obtained meta-data (unlicensed spectrum usage monitoring/reporting configuration) associated with the identified parameter(AVP) contained in the received response message (answer CCA) ([0056], Fig. 6B, The PCEF 160, in turn, replies with a Credit-Control-Answer (CCA) command with one or more Monitoring-Config-Add AVPs. Each AVP { AVP includes the monitoring key value-[0061]} in the PCEF's response contains the unlicensed spectrum usage monitoring/reporting configuration for a UE 50.); and
	- updating the obtained meta-data (unlicensed spectrum usage monitoring/reporting configuration) associated with the identified parameter (AVP)( [0056], Fig. 6B; eNB 40 obtains unlicensed spectrum usage monitoring/reporting configuration with AVP, in the PCEF’s response; wherein [0067], the One or more Monitoring-Config-Add AVPs is used by the PCEF 160 in a CCA or RAR command to instruct the eNB 40 to update monitoring and reporting configurations; wherein [0129], eNB 40 updates the monitoring and reporting configuration, via the received AVP) in a data storage(memory) of the first network node (eNB 40) ([0094]).
	However, in an analogous art, Scheonberg teaches Unknown (not available- not available considered as “unknown”, since the attribute/parameter is not available in the content store of ICN device. Also BRI) parameter (attribute) ([0045]).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Scheonberg and apply them on the teaching of Rashid to provide QoS attribute affects traffic prioritization to guarantee a certain level of performance in terms of latency, resolution of content provided, throughput, jitter, error rate, or the like (Scheonberg; [0049]). 
Regarding claim 9 and 18, Rashid further teaches wherein the message communication between the first (eNB) and the second network node (PCEF) in the communication network (LTE) is via a diameter protocol ( [0035], in LTE, a Diameter-based protocol for communication between the eNB and the PCEF.).

Regarding claim 10, Rashid teaches a first network node (eNB 40) configured for enhancing message communication with a second network node(PCEF 160) in a communication network (LTE)([0035]), the first network node (eNB 40/800) comprising:
	- a communication interface (806 of 800-Fig. 21; [0103]) for communicating with the second network node(PCEF 160) in the communication network([0035]; [0103]);
	- a data storage (812 of 800-Fig. 21; [0102]); and
	- a network controller (804 of 800-Fig. 21; [0103]) configured to:
receiving an input message (RAR Command) from the second network node (PCEF 160) wherein the input message (RAR Command) contains at least one parameter (AVP) ( [0058], Fig. 7A, In push-based reporting operations, PCEF 160 requests unlicensed spectrum usage reports from eNB 40 by sending a RAR command with one or more Report-Get AVPs, each of which identifies the monitoring/reporting configurations relevant to the reporting sought.);
identifying in the received input message (RAR Command) the presence of the at least one parameter (AVP) ( [0058], Fig. 7A, In .), 
sending a request message (request CCR) to the second network node (PCEF 160) for obtaining meta-data (unlicensed spectrum usage monitoring/reporting configuration) associated with the identified parameter (AVP) ( [0056], Fig. 6B, In pull-based monitoring and reporting configuration operations, eNB 40 solicits (requests) the monitoring/reporting configuration from PCEF 160, by sending a Credit-Control-Request (CCR) command with one or more Monitoring-Config-Query AVPs to the PCEF 160.);
receiving a response message (answer CCA) containing said meta-data (unlicensed spectrum usage monitoring/reporting configuration) associated with the identified parameter (AVP) from the second network node (PCEF 160) ( [0056], Fig. 6B, The PCEF 160, in turn, replies with a Credit-Control-Answer (CCA) command with one or more Monitoring-Config-Add AVPs. Each AVP in the PCEF's response contains the unlicensed spectrum usage monitoring/reporting configuration for a UE 50.); and
updating the obtained meta-data (unlicensed spectrum usage monitoring/reporting configuration) associated with the parameter (AVP) ( [0056], Fig. 6B; eNB 40 obtains unlicensed spectrum usage .).
	Rashid does not teach Unknown parameter and wherein the parameter is unknown to the first network node.
	However, in an analogous art, Scheonberg teaches Unknown (not available-not available considered as “unknown”, since the attribute/parameter is not available in the content store of ICN device. Also BRI.) parameter (attribute)(see [0045]) and wherein the parameter (attribute) is unknown (not available- not available considered as “unknown”, since the attribute/parameter is not available in the content store of ICN device. Also BRI.) to the first network node (device of ICN) ( [0045], a node providing an indication a content store including a request for data or attributes not available at the content store (i.e. content store A of a device of ICN-Abstract; [0040]; Fig. 5). Hence the attribute is unknown/not available to the device of ICN.);
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Scheonberg and apply them on the teaching of Rashid to provide QoS attribute affects traffic prioritization to guarantee a certain level of performance in terms of latency, resolution of content provided, throughput, jitter, error rate, or the like (Scheonberg; [0049]). 
Regarding claim 19, Rashid teaches a method for enhancing message communication between a first (eNB 40) and a second network node (PCEF 160) in a communication network (LTE network) ([0035), the method being executed at the second network node (PCEF 160) and comprising:
	- transmitting an input message (RAR Command) to the first network node (eNB 40) wherein the input message (RAR Command) contains at least one parameter (AVP) ( [0058], Fig. 7A, In push-based reporting operations, PCEF 160 requests unlicensed spectrum usage reports from eNB 40 by sending a RAR command with one or more Report-Get AVPs, each of which identifies the monitoring/reporting configurations relevant to the reporting sought.);
	- receiving a request message (request CCR) to the first network node (eNB 40) requesting meta-data (unlicensed spectrum usage monitoring/reporting configuration) associated with the parameter (AVP) ( [0056], Fig. 6B, In pull-based monitoring and reporting configuration operations, eNB 40 solicits (requests) the monitoring/reporting configuration from PCEF 160, by sending a Credit-Control-Request (CCR) command with one or more Monitoring-Config-Query AVPs to the PCEF 160.);
	- transmitting a response message (answer CCA)  to the first network node (eNB 40),wherein, the response message (answer CCA) containing said meta-data (unlicensed spectrum usage monitoring/reporting configuration) associated with the identified parameter (AVP) ( [0056], Fig. 6B, The PCEF 160, in turn, replies with a Credit-Control-Answer (CCA) command with one or more Monitoring-Config-Add AVPs. Each AVP in the PCEF's response contains the unlicensed spectrum usage monitoring/reporting configuration for a UE 50.); and
	Rashid does not teach Unknown parameter and wherein the parameter is unknown to the first network node.
	However, in an analogous art, Scheonberg teaches Unknown (not available- not available considered as “unknown”, since the attribute/parameter is not available in the content store of ICN device. Also BRI.) parameter (attribute)(see [0045]) and wherein the parameter (attribute) is unknown (not available- not available considered as “unknown”, since the attribute/parameter is not available in the content store of ICN device. Also BRI.) to the first network node (device of ICN) ( [0045], a node providing an indication a content store including a request for data or attributes not available at the content store (i.e. content store A of a device of ICN-Abstract; [0040]; Fig. 5). Hence the attribute is unknown/not available to the device of ICN.);
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Scheonberg and apply them on the teaching of Rashid to provide QoS attribute affects traffic prioritization to guarantee a certain level of performance in terms of latency, resolution of content provided, throughput, jitter, error rate, or the like (Scheonberg; [0049]). 
 
Regarding claim 20, Rashid teaches a system for enhancing message communication between a first (eNB 40) and a second network node (PCEF 160) in a communication network (LTE)([0035]), the system is configured to:
	- transmit an input message (RAR Command) to the first network node (eNB 40) from the second network node (PCEF 160) wherein the input message (RAR Command) contains at least one parameter (AVP) ( [0058], Fig. 7A, In push-based );
	- identify by the first network node (eNB 40) in the received input message (RAR Command) the presence of the at least one parameter (AVP) ( [0058], Fig. 7A, In push-based reporting operations, PCEF 160 requests unlicensed spectrum usage reports from eNB 40 by sending a RAR command with one or more Report-Get AVPs, each of which identifies the monitoring/reporting configurations relevant to the reporting sought.), 
	- send a request message (request CCR) from the first network node (eNB 40) to the second network node (PCEF 160) for obtaining meta-data (unlicensed spectrum usage monitoring/reporting configuration) associated with the identified  parameter (AVP) ( [0056], Fig. 6B, In pull-based monitoring and reporting configuration operations, eNB 40 solicits (requests) the monitoring/reporting configuration from PCEF 160, by sending a Credit-Control-Request (CCR) command with one or more Monitoring-Config-Query AVPs to the PCEF 160.);
	- transmit, a response message (answer CCA) to the first network node (eNB 40) from the second network node (PCEF 160), wherein the response message (answer CCA) containing said meta-data (unlicensed spectrum usage monitoring/reporting configuration) associated with the identified parameter (AVP) ( [0056], Fig. 6B, The PCEF 160, in turn, replies with a Credit-Control-Answer (CCA) command with one or more Monitoring-Config-Add AVPs. Each AVP in the PCEF's .); and
	- update the obtained meta-data (unlicensed spectrum usage monitoring/reporting configuration) associated with the parameter (AVP) in the first network node(eNB 40) ( [0056], Fig. 6B; eNB 40 obtains unlicensed spectrum usage monitoring/reporting configuration with AVP, in the PCEF’s response; wherein [0067], the One or more Monitoring-Config-Add AVPs is used by the PCEF 160 in a CCA or RAR command to instruct the eNB 40 to update monitoring and reporting configurations; wherein [0129], eNB 40 updates the monitoring and reporting configuration, via the received AVP.).
	Rashid does not teach Unknown parameter and wherein the parameter is unknown to the first network node.
	However, in an analogous art, Scheonberg teaches Unknown (not available- not available considered as “unknown”, since the attribute/parameter is not available in the content store of ICN device. Also BRI.) parameter (attribute)(see [0045]) and wherein the parameter (attribute) is unknown (not available- not available considered as “unknown”, since the attribute/parameter is not available in the content store of ICN device. Also BRI.) to the first network node (device of ICN) ( [0045], a node providing an indication a content store including a request for data or attributes not available at the content store (i.e. content store A of a device of ICN-Abstract; [0040]; Fig. 5). Hence the attribute is unknown/not available to the device of ICN.);
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Scheonberg and apply Rashid to provide QoS attribute affects traffic prioritization to guarantee a certain level of performance in terms of latency, resolution of content provided, throughput, jitter, error rate, or the like (Scheonberg; [0049]). 

5.   Claim 2, 3, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Rashid (US 2017/0187886 A1) in view of Scheonberg (US 2018/0146059 A1), further in view of Hua (US 2013/0198353 A1).

Regarding claim 2 and 11, Rashid teaches method between 1st and 2nd node for enhancing message communication associated with a parameter.
	Rashid- Scheonberg does not teach wherein the request message is sent to the second network node upon determining a status of a learning capability associated with the first network node and the second network node.
	However, in an analogous art, Hua teaches wherein the request
Message (capability request) is sent to the second network node (node 102-Fig. 1) ( [0027], Fig. 3, in step 208- node 102 receives the capability request from peer 104.) upon determining a status of a learning capability associated with the first network node (peer 104) and the second network node(node 102) ( [0012], Before requests are exchanged between the node and the peer, there should be an exchange of capability information between two entities  support overload handling.).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Hua and apply them on Rashid- Scheonberg to provide overload handling capabilities and overload conditions so that networks can operate more efficiently (Hua; [0047]).

Regarding claim 3 and 12, Rashid teaches method between 1st and 2nd node for enhancing message communication associated with a parameter.
	Rashid- Scheonberg does not teach wherein sending the request message is carried out when it has been determined that the status of the learning capability is enabled for both the first network node and the second network node.
	However, in an analogous art, Hua teaches wherein sending the request message (capability request) is carried out ([0027], Fig. 3, in step 208- node 102 receives the capability request from peer 104.) when it has been determined that the status of the learning capability is enabled for both the first network node (peer 104) and the second network node (node 102)( [0012], Before requests are exchanged between the node and the peer, there should be an exchange of capability information between two entities  support overload handling.).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Hua and apply them on the teaching of Rashid- Scheonberg to provide overload handling capabilities and overload conditions so that networks can operate more efficiently (Hua; [0047]).

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEHEDI S ALEY whose telephone number is (571)270-
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey M Rutkowski can be reached on 571-270-01215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MEHEDI S ALEY/Examiner, Art Unit 2415     

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415